OFFICE OF THE A-J-I-ORNEYGENERAL      OF   TEXAS

                                 AUSTIN




Eonbrablq Charlcrr        II.I'h8oball
CsuAty 11tterAe~
OAltrrtoA Cvuntl~
oalt88toA,       Pqxal;




                                                rrquert1ag      t&a   opln-
                                                 d qUa8tiOA rsPd8 A8

                                                 th, oomp -
                                                 a o o a p ale
                                                c df th a Ak
                                         c Ot*fO?th 4O&biA-
                                          **u.u lui8tn 1 8
                                         ela tltra Jail gu8rd
                                         ajarod tn the oourso
                                         lppd and Ml      rd
                                     lort sne aoiatkh'8,p87*
                                    the OjdAiOA yD0 8eAt t@
                                   tho paymnt of a aepotr
                                                4rputy iro8
                              8iaknrs8 of rrsetlon tor A

                      Oaltsrton Couatf bud&at, uao;f zzu
         lta,"omuin~    the Shsr$if'r dogartaiot
         rhloh rovidrr for rix Jail *artI* and,‘05 oour8ab
         the aaParirr to be pid  tbea $A leOOr&IAOe with


         j.ll@ rlippul AA4 f411 0T.r A &X'AiAaAd el810~8t-
         o# hf. shoulder ad, durlw the rntlro tlmo he
HOAO?ablo ChAflrS tr ThSObda,                      fig@ 8


     WAS Sit duty 8OVOpnt th. ju?y,    the Shrrlfii
     p I P t l 8U IA hi8 QbOO, ld th. COUAtl Audi-
                               , ?OiUSO@ to Allow th8
                              I @UPa rh8 WAS iaJon6,
                             6-r        that     AOAth      t0 th    MAA
                            ff &d        iA the       p&t00       pf tha iA-
     jUr.d jOi1 &SSr(;.
          "Your vploioa #O-UP6     whish I thought
     Fbd.4 hrlp I$, 4008 AOt kAdi.At.   rhothor the
     do~%tJ 6OAAtf          olork       hf@rr@d        80     ia the lp iAiOIl
     erasrrplaer(l by amthor olerk T&D rrnd   *hi10
     he War)Ill, aloh i&S@. thhrSituation  8 littl.
     bit 6iifUOAt   48 r48p48tS th4 48u &PaM U&i10
     lAoap8eltate4 by tha LnJurr an4 In whose pl~oe
     the    omnty    paid     roothrr           p*reonr
             l8V ?U    AS +bAAtiOA@ Or 8 jail (IIUrd18
     WUXOUAr(l        ths StatUtO                torid.8      tbt   &S&d   the7
     get    ta   d)    WUk8   r408t            1 OS with      p
     boon    r8gaertd           ma
                          to wrltr               you          g
     ion As to vbetbu tho aoaoty be
     pay thr Jail guard lnJore4 1~ thr oar80 ot
     ra loymat, ApprOxfAAtelr one A&bath'@&my
     vb POh b 108t by MA88A Of SuOh iAOaJ8@itstiOa.’
             Art1010 1011, Cddr ot Crimliml Prooedurr, proridrs
la part:
             .. . ,
                  lo AllUwAAEa 8h8ll br ma44 for the
     e0nrd 0r SUOh guard or 08tron. Dar @h&l1 any al-
     10-r    br -48 ia ? j8llU  Or tIUAk.y, lXSOpt
     in SoUAtfO8 &TIA   8 VpU%UtiOO iA 4SV.88 Ot
     forty  thOtAUA6    (h!  d,                 lnhrbitmAt8       404Ordi~
     to the   lost   rwmlfn~               or     8nr   futrr~#   trdoml CUI-
     ma@*   IA SubE OOUBtiU                    Of forty      thoUSad     (d&000)
     or wra     lnhabltaatr,  tha COE~SS~OAOI%* CotAH
     my Allow u6h Jail usi4 MtmA,            Jailer d
     tamkoy four aAd 60 A 00 (/4.80)     DVllU@   pW  tirl
     9rOridd thBt iA OOURt%U brriq        4 PO U&tlV&
     iA lIOB88 Oi SWOAtY-fir*      thorrrard(9i ,m) i.B-
     habitan-* &&?r88       than thru honQr& @A4 ftfty-
     ?iTr    thouwall .(333,000)                hh8bit4Bt8,         lOOOrdiAl6
     &%$    ko:: ~~32~A~@%i%%            :::?%llti,@
     a~y.liaW.A@h   JAu   i&s&, /Aibr,Prtrolr&
           l eOAthb Ht r y o t o n8Hua dr dF iStb y
     tlWAk@~
     (#1 sO,~D6
              )1 tir S
                     p a r 8OAtht ..
                                   .lm
                                                                  ,<r



                                                                                                             1.92




                 8al.r.@8e8       COUAtt       ha8 a PS~UhtiOA                 &A    ex8.88        Of
88rr~~-tiT@            t&Q8Md          U(.    1.88   8hU1    tb?e@         hUU&.a          tlttp
fir@      thMd          ipbrbitoat@           leOOrd1~       to         thr last      pruedlq
ttieral        wnnuG
                 Atti.1. 188ab, fWAOA'8                   bA0tEt.d             hM1         l%d., ru&@
b   *Et        AS tOlbWSl

                 %&'Y       awbu           St thr rb@?i?f'@               4eputwot
       l88lg atoe~
                Iaty As jail*? Jall mati, or Jail
       utrlm        at  any oount~     jail la 84 olty of aon
       thM       tUrnAt   -tbO thOUUd          (96,wd)      h&lbitrnt#
       Sh a ll b .lI lOti ti?tUa              (18) 648 T~Oation            ia
       urh yea? with p8l AOt AOr. than tr (t) Aam-
       bon     to be oA Taoa ilor at the            lcue    tini 9n-
       TiQI6     that     tbr  9r0V181,AS      Of this BaOtiOn oi
       this Art @ha11 cot ba 89~1ie4                to aAy Sa8h        )aIl-
       u,     jail wrd           o? jail rtron        ti anr sit7        of
       nOra    thM      tr.Aty-iiT.     thOR#U&        (k5,000) hhabt-
       taAt8,      u~lrrr     ra8h l,awbor#&al8 hare bran rep
       larlyU918yd             AS Saoh    jai&u         tillgturd, m
       jr11 oltfo8 for a period              OS ai      lst   onr   fear.




                Jut101* 469a-11, v’rA. C. 8r, 9roTld~S                                 lA part          88
t811OrS:

                                U&u     thr   bud@        ha8 b .a           finally
      .ppr&*b;              the       Csmrit38141W8’         Oatart          %h@     bob
      zfEh ~&yOTO4                     by thr CSart         Ohall 6, film4
                   lrk Of thr COWit     COU?t, aAd tax@@
       larled o slr lo lo o o r da sotbrrwith,
                                      o         aAd no a -
       yand1tux-e         of tba tumla          Of the OOUty               Sh11
       therwttor           bo    mado      *wept     IA   8triot    ~crpllmar
      wltb      the    budget         88   adopte6     bl  tha OWt.       XX-
       0Opt     tent      0aergenOy          crg*dlturw,         f n Oaso of
       gtarrgttbliooooerrit~                       ta 8eot     PaUSUAl and Ua-
      ?Ore@ebA OOAtitlOAS I&h   OOUid AOt, by rOU@A-
      lbly &il%grAt thou t aAd ltt.ntiOA, hT@ bun
      1nolti.d In thr or gIna1 btidgat,w)' from tiw
                                                                                          193




                 te tlmo  be authorire   by thr Court ~8 ameM-
                 8atS   CO tha Orbed     bobrt.   I8 .ll 0&8e@
                 rhOr0 SuOh lM A& JOAt  t0the OrigiA.1 bad&at
                 18 Mb,    a 0097 Of tb   OfdSr Of th8 UOurt
                 lreadln~ the bodget Shd1 be tile4 with tho
                 Clerk of tko Couaty Court,. aad rttroae4 to
                 the budget orlgIn.lly lQa p t.6.
                          l*   . l
                                  0



                          l%e Jail
                                gU.r4 who ‘108 injut was replaaced by lnota.r
                            rtorad
                                 the 4~tlrr and 8enl8es   et the 10J~rd
                        wbbn thr budget   of OalTb8ton  Coutr was preprod,
          t   I@*.~~rent   Under the lbOT. Stated tUOt8    tbrt th r Oo M t~
         bud&et    .Aly     prOT!ad   0.69.AUtiOA   ?OS   811   ja il( U.td@WhO lO-
         tOall     SOPYe& a@ l#h,      aA& SO &WOTi@iOlI US Md.           ?Or aA  ad&i-
         tlom I    sua8 Co py  the     0o.peAutIon     of any 1.11 guard vil lmd
         been IaJur.4 or osablo to work for .~y tewoA                exogt;f:
         a&OUnt   prOVi&d to wr 8Bi6 @lArd@ OA TASmtiOA.
         .OuAty   h.d   WthOrity t0 8.k.      8u.h QrOTlSiOAS iA it8 bUdgOt
          (w   do AOt dooa   it A...@W~       tV PUS    Oa this   qA.@tiOA     t@V
         thr pPt~O8.8 Of this 09iaiOO), l@ these w.F. AOAa adO,                  the
         OOUAty   Oatid   AOt 94    tha @bWd     Rb   US@ lbO.At   fro8 hi@ VOrk
         duo to an injury. & Ti.08 of tbr tOre~@in&               8a r@S~OttUlly
         anrwer the 8bOTr @titd         quo@tiOA    la t&o AegetiTe.




    J'
                                                                       &a.11    *IllI-
                                                                               ASSiStMt




i